Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
2.	The drawings filed on 09/24/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 09/24/2021 is acceptable for examination proceedings.
Priority
4.	Application 17484609, filed 09/24/2021 is a continuation of 16426960, filed 05/30/2019 ,now U.S. Patent #11166163 16426960 Claims Priority from Provisional Application 62682490, filed 06/08/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 06/08/2018.	

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/10/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No 11,166,163 B2 (hereinafter refereed as ‘163 US Patent). Although the conflicting claims are not identical, they are not patentably distinct from each other.

The following is referring to the independent claim

[Symbol font/0xB7]  	As per independent claim 1, 
		Independent claim 1 of the instant application and claim 1, of the ‘163US Patent recite similar limitation. The above independent claims, namely claim 1 of the instant/present application would have been obvious over claim 1, of the ‘163 US Patent because each and every element of the above independent claim 1 of the present application is anticipated by the corresponding independent claim 1 of the ‘163 US Patent.



As per independent claim 11, 
		Independent claim 11 of the instant application and claim 9, of the ‘163 US Patent recite similar limitation. The above independent claims, namely claim 11 of the instant/present application would have been obvious over claim 9, of the ‘163 US Patent because each and every element of the above independent claim 11 of the present application is anticipated by the corresponding independent claim 9 of the ‘163 US Patent.
The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-10 and 12-20.
Claims 2-10 and 12-20 of the instant application is also anticipated by claims 2-10 and 12-17 of the ‘163 US Patent since the corresponding claims further recite similar/same limitation of the same subject matter.
‘163 US Patent
Current application No. 17/484,609
1. A method for using a subscriber identification module (SIM) card across multiple wireless networks, the method comprising: calculating, by a SIM card owner system, a DKi (delta Ki) value, wherein the DKi value is editable and calculated by subtracting a Bki value from a random number; providing, by the SIM card owner system, via a wireless network, the DKi value to the SIM card; storing, by the SIM card, the DKi value, wherein the SIM card has an immutable BKi (base Ki) value that is permanently stored; calculating, by the SIM card, a FKi (full Ki) value using the DKi value and the BKi value; attaching, by the SIM card, to a guest wireless network, wherein the SIM card is installed within a wireless device; receiving, by the SIM card, from the guest wireless network, a challenge; calculating, by the SIM card, an answer to the challenge using the FKi value; and transmitting the answer to the wireless network, wherein in response to the answer being correct, the wireless device having the SIM card installed is successfully authenticated to use the wireless network.
1. A method for using a subscriber identification module (SIM) card for authentication on a wireless network, the method comprising: storing, by the SIM card, a DKi (delta Ki) value, wherein: the SIM card has an immutable BKi (base Ki) value; and the DKi value is editable by a SIM card owner system; calculating, by the SIM card, a FKi (full Ki) value using the DKi value and BKi value; attaching, by the SIM card, to the wireless network, wherein the SIM card is installed within a wireless device; receiving, by the SIM card, from the wireless network, a challenge; calculating, by the SIM card, an answer to the challenge using the FKi value; and transmitting the answer to the wireless network, wherein in response to the answer being correct, the wireless device having the SIM card installed is successfully authenticated to use the wireless network.  
5. The method for using the SIM card for authentication on the wireless network of claim 4, wherein the challenge received from the wireless network is based on the FKi value.  
6. The method for using the SIM card for authentication on the wireless network of claim 1, wherein the SIM card owner system calculated the DKi value by subtracting the Bki value from a random number.  

2. The method for using the SIM card across multiple wireless networks of claim 1, further comprising: calculating, by the SIM card owner system, an FKi value based on the DKi value and the BKi value.
2. The method for using the SIM card for authentication on the wireless network of claim 1, further comprising: calculating, by the SIM card owner system, the DKi value; and providing, by the SIM card owner system, the DKi value to the SIM card.  
2. The method for using the SIM card across multiple wireless networks of claim 1, further comprising: calculating, by the SIM card owner system, an FKi value based on the DKi value and the BKi value.
3. The method for using the SIM card for authentication on the wireless network of claim 2, further comprising: calculating, by the SIM card owner system, an FKi value based on the DKi value and the BKi value.  
3. The method for using the SIM card across multiple wireless networks of claim 2, further comprising: providing, by the SIM card owner system, the FKi value to the guest wireless network.
4. The method for using the SIM card for authentication on the wireless network of claim 3, further comprising:  providing, by the SIM card owner system, the FKi value to the wireless network.  
4. The method for using the SIM card across multiple wireless networks of claim 3, wherein the challenge received from the guest wireless network is based on the FKi value provided by the SIM card owner system.
5. The method for using the SIM card for authentication on the wireless network of claim 4, wherein the challenge received from the wireless network is based on the FKi value.  
5. The method for using the SIM card across multiple wireless networks of claim 1, further comprising: manufacturing the SIM card such that the immutable BKi value is permanently stored and the DKi value is editable.
7. The method for using the SIM card for authentication on the wireless network of claim 2, further comprising: manufacturing the SIM card such that the immutable BKi value is permanently stored and the DKi value is editable. 
6. The method for using the SIM card across multiple wireless networks of claim 1, further comprising: storing, by the SIM card, a DOPc (delta operator code) value, wherein the SIM card has an immutable BOPc (base operator code) value; calculating, by the SIM card, a FOPc (full operator code) value using the DOPc value and BOPc value; causing, by the SIM card, a network challenge to be transmitted to the guest wireless network; calculating, by the SIM card, a network answer to the network challenge using the FOPc value; receiving, by the SIM card, the network answer to the network challenge from the guest wireless network; determining, by the SIM card, the calculated network answer to the challenge and the received network answer to the network challenge match; and in response to the match, authenticating the guest wireless network.
8. The method for using the SIM card for authentication on the wireless network of claim 1, further comprising: storing, by the SIM card, a DOPc (delta operator code) value, wherein the SIM card has an immutable base OPc (BOPc) value; calculating, by the SIM card, a FOPc (full operator code) value using the DOPc value and BOPc (base operator code) value; calculating, by the SIM card, a network answer to a network challenge using the FOPc value; receiving, by the SIM card, the network answer to the network challenge from the wireless network; and determining, by the SIM card, the calculated network answer to the challenge and the received network answer to the network challenge match.  
7. The method for using the SIM card across multiple wireless networks of claim 6, further comprising: calculating, by the SIM card owner system, the FOPc value based on the DOPc value and the BOPc value.
9. The method for using the SIM card for authentication on the wireless network of claim 8, further comprising: calculating, by a SIM card owner system, the FOPc value based on the DOPc value and the BOPc value.  
8. The method for using the SIM card across multiple wireless networks of claim 7, further comprising: providing, by the SIM card owner system, the FOPc value to the guest wireless network, wherein the guest wireless network uses the FOPc value to determine the answer to the challenge received from the SIM card.
10. The method for using the SIM card for authentication on the wireless 2 network of claim 9, further comprising: providing, by the SIM card owner system, the FOPc value to the wireless network, wherein the wireless network uses the FOPc value to determine the answer to the challenge received from the SIM card.  
9. A system that uses a subscriber identification module (SIM) card, the system comprising: a SIM card, configured to: store an international mobile subscriber identity (IMSI); store a BKi (base Ki) value that is immutable, the BKi value being permanently stored by the SIM card; store a DKi (delta Ki) value that is editable, wherein: the DKi value is calculated by subtracting the Bki value from a random number; and the DKi value is provided by a SIM card owner system to the SIM card via a wireless network; calculate a FKi (full Ki) value using the DKi value and the BKi value; calculate a response to a challenge using the calculated FKI; and output the response to the challenge and an IMSI for transmission to the wireless network.
10. The system that uses the SIM card of claim 9, further comprising: a home wireless network comprising the SIM card owner system; and a SIM card database that maps a plurality of IMSIs with a plurality of BKi values, wherein the IMSI is mapped to the BKi value.
11. A system that uses a subscriber identification module (SIM) card for authentication on a wireless network, the system comprising: a SIM card, configured to: store an international mobile subscriber identity (IMSI); output the IMSI for transmission to a wireless network; store a BKi (base Ki) value that is immutable; store a DKi (delta Ki) value that is editable; calculate a FKi (full Ki) value using the DKi value and BKi value; calculate a response to a challenge using the calculated FKI; and output the response to the challenge for transmission to the wireless network. 
18. The system that uses the SIM card for authentication on the wireless network of claim 17, wherein the SIM card owner system is configured to calculate the DKi value by subtracting the BKi value from a random number.   
10. The system that uses the SIM card of claim 9, further comprising: a home wireless network comprising the SIM card owner system; and a SIM card database that maps a plurality of IMSIs with a plurality of BKi values, wherein the IMSI is mapped to the BKi value.
12. The system that uses the SIM card for authentication on the wireless network of claim 11, further comprising: a SIM card owner system in communication with the wireless network; and a SIM card database that maps a plurality of IMSIs with a plurality of BKi values, wherein the IMSI is mapped to the BKi value.  
11. The system that uses the SIM card of claim 10, wherein the SIM card owner system is further configured to: compute the DKi value mapped to the IMSI and BKi value; and compute the FKi value using the DKi value and the BKi value.
13. The system that uses the SIM card for authentication on the wireless network of claim 12, wherein the SIM card owner system is further configured to: compute the DKi value mapped to the IMSI and BKi value; and compute the FKi value using the DKi value and the BKi value. 
12. The system that uses the SIM card of claim 11, wherein the SIM card owner system is further configured to transmit the DKi value to the SIM card via the home wireless network.
14. The system that uses the SIM card for authentication on the wireless network of claim 13, wherein the SIM card owner system is further configured to transmit the DKi value to the SIM card.  
12. The system that uses the SIM card of claim 11, wherein the SIM card owner system is further configured to transmit the DKi value to the SIM card via the home wireless network.
15. The system that uses the SIM card for authentication on the wireless network of claim 14, wherein the DKi value is transmitted to the SIM card via the wireless network.  
13. The system that uses the SIM card of claim 12, wherein the SIM card owner system is further configured to transmit the FKi value to a guest wireless network.
16. The system that uses the SIM card for authentication on the wireless network of claim 14, wherein the SIM card owner system is further configured to transmit the FKi value to the wireless network.  
14. The system that uses the SIM card of claim 13, wherein the guest wireless network creates the challenge based on the FKi value.
17. The system that uses the SIM card for authentication on the wireless network of claim 16, wherein the wireless network creates the challenge based on the FKi value.  
16. The system that uses the SIM card of claim 15, wherein the SIM card owner system is further configured to store the DOPc value as mapped to the IMSI.

20. The system that uses the SIM card for authentication on the wireless network of claim 19, wherein the SIM card owner system is further configured to store the DOPc value as mapped to the IMSI.  


Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prabdial et al. (US patent 10,445,402 B2) provides the system improves ability for a terminal to communicate natively with different networks without the utilization for a number of different security keys by breaking dependence of telecommunications networks on a coupled relationship of the identity module unique identifier and the security key. The service platform allows for fully controllable operation of a system from a central location with enhanced functionality, and can be operative to instruct the identify module to modify the unique identifiers stored on the identity module and an authentication server associated with a common security key. The system allows a subscriber to place a SIM card in a card reader associated with a mobile terminal when the subscriber requires to activate the mobile terminal in the network to make or receive calls subsequently.
Shi et al. (US 8,649,789 B2) provides the method involves determining whether a mobile device is currently roaming, and also determining whether the mobile device is currently conducting a wireless communication call. A service contract that is supported by a home system currently available to mobile device is identified if the mobile device is currently roaming and not currently conducting a wireless communication call. Provisioning data is retrieved corresponding to the identified service contract. A communication link is established to the home system using the retrieved provisioning data.
XU (US  2011/0268022 A1) provides the method involves receiving a request from a cellular network operator e.g. home cellular network operator (104), with distinct cellular network, where the request is addressed to a network-specific address assigned to a server module e.g. home location register (HLR) in accordance with addressing scheme. The network-specific address is replaced with an internal address. A response to the request is obtained from the module and addressed from the internal address. The internal address is replaced with the network-specific address. The response is sent to the cellular network operator and 
Stenberg et al. (US Patent No.: US 9,473,927 B2) provide the method involves causing a home network to send an instruction message over air to a mobile communication device to change upon receipt of a location update message indicating that the device is moved from a coverage area of the home network to the coverage area of a visited network in a visited country. The device is caused to change an international mobile subscriber identity (IMSI) used for network identification of a Subscriber Identity Module (SIM) card back to the IMSI to perform device network refresh upon roaming back to the coverage area of the home network.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
October 30, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434